Citation Nr: 0900643	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, claimed as a patellar injury to the 
right knee with arthritis.  

2.  Entitlement to service connection for a chronic neck 
disability.

3.  Entitlement to service connection for a chronic hip 
disability.

4.  Entitlement to service connection for bilateral 
tendonitis.  

5.  Entitlement to service connection for a bilateral heel 
disability.

6.  Entitlement to service connection for left ear hearing 
loss.

7.  Entitlement to service connection for right ear hearing 
loss.




8.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.

9.  Entitlement to service connection for a skin disability, 
claimed as melasma/hyperpigmentation of the face.

10.  Entitlement to service connection for a chronic eye 
disability, claimed as myopic presbyopia and vitreous 
floaters.

11.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.  

12.  Entitlement to a rating in excess of 10 percent for 
chronic rhinitis/sinusitis.

13.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome.

14.  Entitlement to a rating in excess of 10 percent for a 
left knee patellar injury with post-traumatic arthritis.

15.  Entitlement to a compensable evaluation for residuals of 
a right middle finger injury.

16.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from August 1971 until August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1998, July 2000, and January 2003 
rating decisions by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The procedural history of the instant appeal is complex, and 
involves prior Board decisions in April 1995, December 1996, 
February 2005, and June 2006.  

With respect to the eye claim, the Board observes that the 
veteran initially raised a claim of entitlement to service 
connection for a left eye disability in September 1991.  
Specifically, he characterized the claim as a "spot on the 
left eye."  The claim was denied by the RO in September 
1992, and the rating decision discussed eye floaters.  
Although the veteran initiated an appeal with respect to 
other claims denied in the September 1992 rating decision, he 
did not appeal the denial concerning the left eye claim.  
Thus, the September 1992 rating action is final.  See 
38 U.S.C.A. § 7105.  

Typically, when a service connection claim is raised 
following a prior final denial on the same issue, new and 
material evidence is required in order for VA to again 
consider the merits of the claim.  38 C.F.R. § 3.156.  
However, the Board notes that in Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008), it was held that a claim based on a 
new diagnosis is treated as a new claim, obviating the need 
for new and material evidence.  

Here, the previously denied claim involved a spot on the left 
eye.  The current claim involves both eyes.  Thus, without 
question, the portion of the appeal involving the right eye 
is clearly an original claim.  Moreover, as the claim now 
involves myopic presbyopia, in addition to the floaters 
discussed in 1992, the Board will resolve reasonable doubt in 
the veteran's favor and analyze the entire eye claim on a de 
novo basis.  

The issue of entitlement to service connection for a chronic 
eye disability is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  An unappealed December 1996 Board decision denied a claim 
of entitlement to service connection for a right knee 
disability.

2.  The evidence added to the record since the December 1996 
Board decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  Despite transitory in-service treatment, a chronic right 
knee disability was not shown during active service or for 
many years following separation; the competent evidence does 
not causally relate a current right knee disability to such 
active service.

4.  Manifestations of a chronic neck disability were not 
shown during active service or for many years following 
separation; the competent evidence does not causally relate a 
current neck disability to such active service.

5.  The competent evidence of record fails to demonstrate a 
current chronic hip disability.

6.  The competent evidence of record fails to demonstrate 
current chronic tendinitis.

7.  The competent evidence of record fails to demonstrate 
current bilateral heel disability; the current complaints are 
essentially duplicative of the symptoms associated with his 
service-connected pes planus and hallux valgus.


8.  Regarding the left ear, the competent evidence fails to 
demonstrate current impaired hearing for VA purposes.

9.  Regarding the right ear, the competent evidence 
demonstrates current impaired hearing for VA purposes; the 
record further contains a competent opinion indicating that 
such hearing loss has been aggravated by the veteran's 
service-connected rhinitis.  

10.  The record does not establish active service in the 
Republic of Vietnam, nor does the veteran contend to have 
served there; he alleges that his peripheral neuropathy was 
incurred due to exposure to Agent Orange while loading 
aircraft in Thailand.

11.  A neurologic disability was not shown in service or for 
several years thereafter, and has not been causally related 
to active service; there is no showing of a distinct 
neurologic disability apart from symptoms associated with a 
service-connected lumbar spine disability.  

12.  Exposure to sunlight and chemical irritants are 
consistent with the circumstances of the veteran's service.

13.  The competent evidence demonstrates a current skin 
disability of the face and contains an opinion of etiology 
attributing such disability to the veteran's in-service 
sunlight and chemical exposure.  

14.  Throughout the rating period on appeal, the veteran's 
bilateral pes planus has been productive of complaints of 
foot pain and swelling, limiting the ability to stand and 
walk for prolonged periods; on objective examination, there 
was abnormal weight bearing and pain throughout the plantar 
surface, including on manipulation, with no pronation or 
other marked deformity.


15.  Throughout the rating period on appeal, the veteran's 
chronic rhinitis/sinusitis has been productive of complaints 
of sneezing, nasal stuffiness, and headaches; objectively, 
headaches and nasal stuffiness have been consistently 
demonstrated, but there is no showing of 6 incapacitating 
episodes per year also involving purulent discharge and 
crusting until August 23, 2007, and at no time has surgery or 
near-constant sinusitis been demonstrated.  

16.  Throughout the rating period on appeal, the veteran's 
irritable bowel syndrome has been manifested by near-constant 
symptomatology including diarrhea, constipation, and 
abdominal pain; there is no showing of weight loss or 
significant vomiting.

17.  Throughout the rating period on appeal, the veteran's 
left knee patellar injury with post-traumatic arthritis has 
been productive of complaints of pain; objectively, the 
evidence shows flexion to no worse than 110 degrees, and 
extension to 0 degrees, accounting for additional functional 
limitation due to pain and weakness, and with intact 
ligaments.

18.  The competent evidence does not demonstrate ankylosis of 
the right middle finger; VA examination on October 16, 2002, 
revealed a one-inch gap between the finger and the median 
transverse fold of the palm on attempted flexion; there was 
no gap upon subsequent examination on August 8, 2007.    

19.  Prior to June 6, 2005, the competent evidence 
demonstrates a low back disability manifested by no more than 
moderate limitation of motion, without listing of the spine, 
ankylosis, or fixed deformity, and with spasms that did not 
result in abnormal mobility.

20.  On and after June 6, 2005, the competent evidence 
demonstrates a low back disability manifested by severe 
limitation of motion when considering additional functional 
limitation due to pain; there is no showing of ankylosis.

21.  The competent evidence demonstrates slight neurologic 
manifestations of the service-connected low back disability. 

CONCLUSIONS OF LAW

1.  The December 1996 Board decision which denied a claim of 
entitlement to service connection for a right knee disability 
is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received subsequent to the December 1996 
Board decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
right knee disability have been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.156(a) 
(as in effect prior to August 29, 2001).

3.  A chronic right knee disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

4.  A chronic neck disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

5.  A chronic hip disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

6.  Tendinitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

7.  A bilateral heel disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

8.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

9.  Right ear hearing loss has been aggravated by the 
veteran's service-connected rhinitis.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.385 (2008).

10.  Peripheral neuropathy was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

11.  A skin disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

12.  The criteria for entitlement to a 10 percent rating for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5276 (2008).

13.  Prior to August 23, 2007, the criteria for entitlement 
to an evaluation in excess of 10 percent for chronic 
rhinitis/sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Codes 6510-6522 (2008).

14.  On and after August 23, 2007, the criteria for 
entitlement to an evaluation of 30 percent for chronic 
rhinitis/sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code 6510 (2008).

15.  The criteria for entitlement to an evaluation of 30 
percent for irritable bowel syndrome have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Code 6510 (2008).

16.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left knee patellar injury with post-
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5010 (2008).

17.  Prior to October 16, 2002, and on and after August 8, 
2007, the criteria for entitlement to a compensable 
evaluation for a right middle finger injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5226, 5229 (2008).

18.  From October 16, 2002, through August 7, 2007, the 
criteria for entitlement to a 10 percent evaluation for a 
right middle finger injury were met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5226, 5229 
(2008).

19.  Prior to September 23, 2002, the criteria for 
entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Codes 5292, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

20.  From September 23, 2002, through June 5, 2005, the 
schedular criteria for a separate 20 percent staged 
evaluation, but no higher, for orthopedic manifestations of 
the service-connected lumbosacral strain were met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).

21.  On and after June 6, 2005, the schedular criteria for a 
separate 40 percent staged evaluation, but no higher, for 
orthopedic manifestations of the service-connected 
lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2008).

22.  On and after September 23, 2002, the schedular criteria 
for a separate 10 percent staged evaluation, but no higher, 
for neurologic manifestations of the service-connected 
lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 8520, 8521, 8524, 8525, and 8526 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); petition for cert. granted (U.S. 
June 16, 2008) (No. 07-1209).

Regarding the lumbosacral strain claim, the unfavorable 
rating decision which is the basis of this appeal was already 
decided and appealed prior to the enactment of the current 
section 5103(a) requirements, in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial rating decision, the RO did not err in not providing 
such notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The veteran's pes planus and lumbar spine claims arise from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Regarding the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a right knee disability, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that case, the Court held that VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, notice letters provided to the veteran in 
November 2000, July 2002, May 2004, May 2005, June 2006, and 
January 2007, did not satisfy the criteria under Kent.  
Moreover, such deficiency in content is presumed to be 
prejudicial.  See Sanders, supra.  However, as the instant 
decision reopens the claim, the notice deficiency is 
determined to be harmless error.  

Regarding the service connection claims, the VCAA duty to 
notify was satisfied by way of letters sent to the veteran in 
November 2000, July 2002, May 2004, May 2005, June 2006, and 
January 2007 which fully addressed all notice elements.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence. 

To the extent that complete notice was accomplished 
subsequent to the initial adverse determinations on appeal, 
such timing deficiency was cured by issuance of fully 
compliant notice, followed by readjudication of the claim, 
most recently in March 2008.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all service connection issues on appeal.  

With respect to the increased rating claims not stemming from 
the initial grant of service connection, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the notice letters discussed above did not 
satisfy the requirements under Vazquez-Flores.  Again, notice 
deficiencies are presumed prejudicial, under Sanders, supra.  
However, any deficiency in the notice to the veteran or the 
timing of these notices is harmless error where the evidence 
established that the appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board finds that the notice error did not affect the 
essential fairness of the adjudication.  Indeed, while the 
letters did not specifically conform to the requirements 
provided in Vazquez-Flores, supra, the veteran was advised of 
his opportunities to submit additional evidence and was 
informed that, at a minimum, he needed to submit evidence 
showing his service-connected disabilities had increased in 
severity.  Moreover, Supplemental Statements of the Case 
(SSOCs) notified the veteran of the evidence that had been 
received in support of his claim and provided him with yet an 
additional 60 days to submit more evidence.  The SSOCs also 
discussed the evidence included in the record, provided him 
with the criteria necessary for entitlement to a higher 
disability rating for his service-connected disabilities, and 
provided the reasons why his claim was being denied.  
Furthermore, a March 2006 Dingess letter apprised the veteran 
of the need to show the nature and symptoms of his condition 
and the impact of his disability on his employment.

For the above reasons, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Alternatively, from the communications of record, a 
reasonable person could be expected to understand what was 
required to substantiate the claims, overcoming the 
presumption of prejudice per Sanders.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board, and it complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination, but no opinion, was afforded 
with respect to the right knee claim.  However, in light of 
the normal objective findings upon separation, and at a post-
service VA examination in 1992, along with a lengthy absence 
of documented post-service treatment, it is determined that 
an examination is not required, even under the low threshold 
of McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service treatment records (STRs), as well as post-service 
reports of VA and private treatment and examination.  
Moreover, the veteran's statements in support of his claims 
are of record.  The Board has carefully reviewed such 
statements and concludes that neither he nor his 
representative has identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Discussion of the Issues

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

A.  New and material evidence

The veteran initially raised a claim of entitlement to 
service connection for a bilateral knee disorder in September 
1991.  (Service connection was ultimately granted as to the 
left knee, and the evaluation of that disability will be 
addressed later in this decision.)  A September 1992 rating 
decision denied the claim of service connection regarding the 
right knee.  An appeal was perfected and the matter came 
before the Board in April 1995.  At that time, a remand was 
ordered to accomplish additional development.  Upon return to 
the Board in December 1996, the claim was denied.  That 
December 1996 Board determination is final.  See 38 U.S.C.A. 
§ 7104.  

Following the December 1996 Board decision, the veteran again 
raised a claim of entitlement to service connection for a 
right knee disability in June 1999.  The claim was denied in 
July 2000.  While a notice of disagreement (NOD) was 
submitted in November 2000 addressing other issues denied in 
the July 2000 rating decision, no appeal was initiated with 
respect to the right knee claim.  However, upon the request 
of the veteran, the VCAA requires readjudication of certain 
previously denied claims. The VCAA, which was enacted on 
November 9, 2000, requires readjudication if the claim (1) 
became final between July 14, 1999, and the enactment of the 
VCAA, (2) was issued by the Secretary of Veterans Affairs or 
a court on the basis the claim was not well grounded, and (3) 
the veteran made a request for readjudication within two 
years of the enactment of the VCAA.  See Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096, 2099-100 (2000).  Where such a claim is 
readjudicated, the prior decision is to be treated as though 
it had never been made. See also VAOPGCPREC 3-2001 (Jan. 22, 
2001); VBA Fast Letter 00-87 (Nov. 17, 2000).

Pursuant to the above authority, in a January 2003 rating 
action, the RO reconsidered the July 2000 denial in 
compliance with the then newly enacted VCAA.  The RO denied 
the claim in a January 2003 rating action, which is the 
subject of the instant appeal.  

Due to the readjudication as mandated under VAOPGCPREC 3-
2001, the July 2000 rating decision is not treated as a final 
decision.  Nevertheless, in light of the prior final Board 
denial in December 1996, the appropriate question for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

In this case, the RO has adjudicated the merits of the 
veteran's claim of entitlement to service connection for a 
right knee disability.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Again, for the claim to have been reconsidered by the RO in 
January 2003, the veteran must have made a request for 
readjudication within two years of the enactment of the VCAA.  
From a review of the claims file it is not entirely clear 
what document received from the veteran was construed as a 
request for readjudication.  It is further noted that the 
regulations concerning new and material evidence underwent 
revision effective August 29, 2001, during the two-year 
period following the enactment of the VCAA.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Thus, there is some question as to whether the 
current or the pre-amended version of the regulations 
applies.  However, the Board determines that the pre-amended 
version of the regulations is more favorable to the veteran, 
and thus the analysis will proceed as though the request to 
reopen had preceded August 29, 2001.  In this manner, all 
reasonable doubt is resolved in the veteran's favor.  

Under the old regulation, new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final Board 
denial in 1996 included the veteran's service treatment 
records and post-service treatment reports.  The STRs contain 
a July 1981 physical profile report indicating right knee 
bursitis, for which the veteran was placed on restricted 
duty.  The next STR referable to the right knee is an April 
1988 report of bilateral lower leg pain.  Although range of 
motion of the knees was normal, a radiologic report made at 
that time shows an irregular contoured right patella.  The 
handwritten impression also appears to indicate a 
questionable pre-existing fracture.  There was a notation of 
past trauma to the right knee in 1966.  An August 1989 in-
service record indicates complaints of right knee 
instability.  Bilateral knee pain was noted in September 
1990.  Another in-service report dated in February 1991 
reveals findings of tender patellar tendons in both knees.  
The impression was patellar tendonitis.  No other service 
treatment records indicate complaints or treatment for a 
right knee disability.  In fact, in-service physical 
examinations, including the veteran's separation examination 
in May 1991, show normal objective findings, and the veteran 
consistently denied trick or locked knee in his reports of 
medical history.  

The post-service records associated with the claims file at 
the time of the last final December 1996 Board decision 
included an April 1992 VA examination revealing a normal 
right knee.  X-rays taken at that time showed no abnormality.  
No other post-service evidence received prior to the December 
1996 Board decision addressed the right knee.  

Considering the above evidence, the Board in December 1996 
denied entitlement to service connection for residuals of a 
right knee injury.  It was determined that there 
was no evidence of a current right knee disability.  

Since the time of the last final Board denial in December 
1996, additional evidence pertaining to the right knee has 
been added to the record.  Such evidence includes 
a November 1997 radiographic report indicating right knee 
arthritis.  Such arthritis was confirmed in subsequent X-ray 
studies.  Also, VA clinical reports dated from 1998 through 
2006 indicate complaints and treatment referable to the right 
knee.  Moreover, the evidence since December 1996 also 
includes VA examinations in October 2002 and August 2007.  

The evidence added to the claims file since December 1996 had 
not been previously submitted and is not cumulative or 
redundant of the record at the time of the last final 
decision.  Therefore, it is "new" as contemplated under the 
controlling pre-amended version of 38 C.F.R. § 3.156(a).  
Moreover, considering that such new evidence established a 
diagnosis of right knee arthritis, it which bears directly 
and substantially upon the specific matter under 
consideration.  Accordingly, it is determined that the 
requirements under 38 C.F.R. § 3.156(a) have been met.  

New and material evidence having been received, the 
underlying service connection claim is now for consideration.  
As the RO has already considered the merits of the claim, the 
Board may proceed with appellate review at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

B.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

1.  Right knee

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record herein fails to establish any clinical 
manifestations of arthritis of the right knee within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a non-presumptive basis.  

The Board notes that the veteran's July 1971 enlistment 
examination showed normal musculoskeletal findings.  In this 
regard, it is noted that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

The evidence here includes an STR dated in April 1988 which 
contains a notation of past trauma to the right knee in 1966.  
A handwritten impression also appears to indicate a 
questionable pre-existing fracture.  A VA examination in 
August 2007 contains reference to a motorcycle accident in 
1970, prior to the veteran's active service, with subjective 
information from the veteran that his knees were injured as a 
result.  No other evidence suggests a pre-existing right knee 
disability.  

Overall, the Board concludes that the record lacks clear and 
unmistakable evidence that a chronic right knee disability 
pre-existed service.  Accordingly, the presumption of 
soundness remains intact, and the appropriate inquiry for 
consideration is whether a right knee disability was incurred 
in, rather than aggravated by, active service.  

In considering whether a right knee disability was incurred 
in active service, it is noted that the service treatment 
records reveal a finding of right knee bursitis in July 1981.  
There are no further documented complaints or treatment until 
April 1988, when bilateral leg pain was reported.  Range of 
motion was normal at that time.  An August 1989 in-service 
record indicated complaints of right knee instability, and 
bilateral knee pain was noted in September 1990.  A February 
1991 service treatment record reveals findings of tender 
patellar tendons in both knees.  The impression was patellar 
tendonitis.  The remainder of the STRs are silent as to any 
right knee problems, and the veteran's separation examination 
in May 1991 revealed normal objective findings.  The veteran 
consistently denied any trick or locked knee in providing his 
reports of medical history.  

Based on the foregoing, the service treatment records fail to 
show that a chronic right knee disability was incurred during 
active service.  Rather, they demonstrate treatment for acute 
and transitory symptoms, which resolved without residuals 
prior to separation.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  Nevertheless, a review of the post-service 
evidence does not lead to the conclusion that a current right 
knee disability is causally related to active service, for 
the reasons discussed below.  

Following separation from active service, an April 1992 VA 
examination revealed a normal right knee.  X-rays taken at 
that time showed no abnormality.  Subsequently, 
a November 1997 radiographic report demonstrated right knee 
arthritis, and VA clinical reports dated from 1998 through 
2006 indicate complaints and treatment referable to the right 
knee.  VA examination in October 2002 diagnosed post-patellar 
injury with traumatic arthritis, and a VA examination August 
2007 further confirmed current disability of the right knee.

Again, the veteran's separation examination in 1991 was 
normal, as was a post-service VA examination in April 1992.  
The first post-service indication of right knee disability is 
not shown until 1997, approximately 6 years following 
separation from service.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in this case the normal examinations in 1991 and 
1992, coupled with the absence of post-service complaints 
until 6 years after discharge is found to be more probative 
than the veteran's current recollection of symptoms 
experienced several years ago.  

The veteran himself believes that his current right knee 
problems are causally related to active service.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, there is no support for a grant of service connection 
for a right knee disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Neck, hip, and tendinitis

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within one year after 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of arthritis of the neck or hips within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The service treatment records do not indicate complaints or 
treatment referable to a neck or hip disability, or for 
tendinitis.  Moreover, in-service physical examinations 
showed normal findings.  A May 1991 report of medical history 
did note complaints of swollen/painful joints and arthritis, 
but there was no specific reference to the neck or hip and no 
diagnosis of tendinitis was shown.  

Following separation from active service, X-rays dated in May 
1998 indicated degenerative joint disease of the cervical 
spine.  A subsequent VA clinical record in April 2000 showed 
complaints of neck pain.  In addition, neck spasm was noted 
upon VA examination in September 2000.  Another VA treatment 
report dated that month also indicated cervical 
radiculopathy.  Clinical reports dated from 2002 to 2006 
continue to reflect complaints of pain and spasm in the neck.  

Again, the first post-service evidence of a neck disability 
is not seen until 1998, several years following the veteran's 
separation from active service.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
supra.  

As the veteran is claiming that his current neck problems 
relate back to active service, his statements imply that he 
has experienced continuous neck symptomatology since that 
time.  In this vein, the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, supra.  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
supra.  

However, in the present case, the absence of documented 
complaints or treatment for several years following military 
discharge is found to be more probative than the veteran's 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  Moreover, no competent evidence causally 
relates a current neck disability to active service.  The 
veteran himself believes that such a causal relationship 
exists.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu, 2 Vet. App. 492, 494-
95.

Turning now to the hip claim, it is again noted that the STRs 
show no complaints, findings, or treatment for any hip 
disorder.  Moreover, the post-service evidence fails to 
establish any current manifestations of a chronic hip 
disability.  An August 2002 X-ray study showed spur 
formation, classified as a minor abnormality, but joint 
spaces were intact and no arthritis was shown.  An October 
2002 VA joints examination included evaluation of the hips.  
That examination report revealed no specific hip complaints, 
and no diagnosis was rendered.  Subsequent reports of 
treatment and examination similarly fail to demonstrate 
chronic current disability of the hips.  Accordingly, the 
claim of entitlement to service connection for a hip 
disability must fail.  Indeed, in the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as here, the overall evidence of record fails 
to support a diagnosis of the claimed hip disorder, that 
holding is inapplicable.

Similarly, while the post-service evidence reflects findings 
of arthritis, first shown in 1997, there is no demonstration 
of any current disability of tendinitis.  Therefore, an award 
of service connection for that disability is also precluded.  
(To the extent that any post-service arthritic findings could 
be construed to indicate current tendinitis, a grant of 
service connection would still not be warranted, as such 
findings are not shown until several years following 
discharge, with no competent evidence relating the current 
disability to active service.)

In sum, the evidence of record does not support a grant of 
service connection for a chronic neck or hip disability, or 
for tendinitis.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.

3.  Bilateral heel disability

The service treatment records reveal significant complaints 
and treatment referable to the feet, including heel pain.  
Indeed, while on active duty, the veteran underwent an 
osteotomy on the right foot in July 1976 and a left 
bunionectomy on the left foot in March 1978.  Throughout 
active service, the diagnoses referable to the feet included 
pes planus, metatarsus primus varus, and hallux valgus.  

At this juncture, the Board notes that, except as otherwise 
provided in the Rating Schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 ( the 
evaluation of the same disability under various diagnoses is 
to be avoided).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

In the present case, service connection is currently in 
effect for pes planus, and also for hallux valgus of both 
feet.  Thus, in order to be entitled to service connection 
for the claimed bilateral heel disability, it must be shown 
that the heel complaints represent distinct symptomatology, 
rather than merely duplicating the symptoms associated with 
the service-connected pes planus and hallux valgus.

Again, the in-service treatment records refer only to pes 
planus and hallux valgus,  without demonstrating any distinct 
additional disability of the heels.  Moreover, although the 
post-service evidence does indicate consistent complaints of 
foot pain, there is no showing of any distinct heel 
disability.  In fact, upon VA examination in August 2007, the 
only diagnoses were pes planus and bilateral hallux valgus, 
both of which were deemed to be the cause of the veteran's 
foot pain.  A prior VA examination in October 2002 also 
failed to indicate any current heel disability.  The 
diagnoses at that time were hallux valgus and degenerative 
joint disease of the feet.

Based on the foregoing, the Board concludes that there is no 
demonstrated current disability of the bilateral heels.  
Rather, the veteran's complaints appear to be attributable to 
symptoms associated with other foot disabilities for which 
service connection is already in effect.  Accordingly, in the 
absence of a separate and distinct current bilateral heel 
disability, the claim must be denied.  Brammer, McClain, 
supra.

In sum, the evidence of record does not support a grant of 
service connection for a bilateral heel disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable, and the claim 
must be denied.

4.  Hearing loss

The veteran also claims entitlement to service connection for 
bilateral hearing loss.  The claim was denied by the RO in 
July 2000.  In November 2000, the veteran initiated an appeal 
with the submission of an NOD.  However, there record does 
not reflect that a Statement of the Case (SOC) was ever 
issued in response to the November 2000 NOD.  Subsequently, 
the RO again denied a claim of entitlement to service 
connection for hearing loss in January 2003.  A timely NOD 
was submitted in January 2004, an SOC was issued in June 
2004, and a VA Form 9 was received in August 20004, 
perfecting the appeal.  However, based on the procedural 
history noted above, the July 2000 initial denial never 
became final.  Therefore, that July 2000 decision is found to 
be the rating on appeal with respect to this disability.

Turning now to the veteran's contentions, he stated in his 
November 2000 NOD that he had worked on a flight line as a 
weapons specialist during active service, exposing him to 
hazardous noise from aircraft engines, the firing of guns, 
and the detonation of explosives.  In this regard, his report 
of separation, DD Form 214, indicates a primary specialty of 
Aircraft Armament Systems Technician.  Therefore, his 
assertions of in-service noise exposure are found to be 
consistent with the circumstances of his service.  See 
38 U.S.C.A. § 1154(a).  Accordingly, in-service noise 
exposure is conceded.  However, in order for a grant of 
service connection to be warranted, the evidence must 
demonstrate current hearing loss, and contain competent 
evidence causally relating such current disability in-service 
noise exposure.  

The Board also notes that a grant of service connection would 
be appropriate where the evidence demonstrates that current 
hearing loss is proximately due to or the result of another 
service-connected disability.  Moreover, additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Moreover, in evaluating the veteran's hearing loss claim, it 
is observed that the threshold for normal hearing is from 0 
to 20 decibels, with higher threshold levels indicating some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Moreover, 38 C.F.R. § 3.385 defines when 
impaired hearing will be considered a "disability" for the 
purposes of applying the laws administered by VA.  That 
regulatory section provides that hearing loss will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for 
at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent

In the present case, the Board concludes that a grant of 
service connection is not warranted for left ear hearing 
loss, because there is no showing of current impaired hearing 
for VA purposes under 38 C.F.R. § 3.385.  Indeed, VA 
examination in August 2007 revealed the following audiometric 
findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
35
30
LEFT
30
25
35
25
25

Again, the left ear findings do not meet the requirements for 
impaired hearing under 38 C.F.R. § 3.385.  Accordingly, a 
grant of service connection for left ear hearing loss is 
precluded.  Brammer, 3 Vet. App. 223, 225.

Regarding the right ear, a diagnosis of sensorineural hearing 
loss meeting the requirements of 38 C.F.R. § 3.385 has been 
established per the August 2007 VA examination.  Moreover, 
the VA examiner expressly stated that the veteran's hearing 
loss was partly aggravated by the veteran's rhinitis, for 
which service connection is already in effect.  Therefore, 
the Board finds that the record places the evidence in at 
least relative equipoise, and enables an award of service 
connection for right ear hearing loss on a secondary basis.  

The Board acknowledges that, in cases of aggravation of a 
veteran's non-service-connected disability by a service-
connected disability, the veteran shall be compensated only 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  However, this is essentially a rating consideration, 
which will appropriately be addressed by the RO in the first 
instance in the future rating decision implementing the 
award.  

In sum, the evidence does not support a grant of service 
connection with respect to the left ear.  However, service 
connection is warranted, on a secondary basis, for right ear 
hearing loss.  The Board notes that in reaching these 
conclusions, the benefit-of-the-doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.


5.  Peripheral neuropathy

The veteran is claiming entitlement to service connection for 
peripheral neuropathy, to include as due to Agent Orange 
exposure.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f). 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2008).

In the present case, the veteran has been awarded the Vietnam 
Service Medal (VSM), as well as the Republic of Vietnam 
Campaign Medal (RVCM).  

The Vietnam Service Medal was awarded to veterans who served 
between July 1965, and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in Vietnam.  See 
U.S. Dep't of Defense Manual of Military Decorations and 
Awards, Appendix D at D-20, July 1990.  The Republic of 
Vietnam Campaign Medal (RVCM) is awarded to those personnel 
who (1) served in the Republic of Vietnam for six months 
during a specified period, or (2) served outside the 
geographical limits of the Republic of Vietnam but 
contributed direct combat support to the Republic of Vietnam 
and Armed Forces for 6 months, or (3) served in the Republic 
of Vietnam or outside its geographical limits for less than 
six months but were wounded, captured or killed.  Id. at 7.5.

Based upon the above definitions, the veteran's receipt of 
the VSM and RVCM does not provide proof of active service 
inside the Republic of Vietnam.  In fact, the veteran is not 
alleging that he was exposed to herbicides as a result of 
service in Vietnam.  Rather, in an August 2000 communication 
he contended that he was exposed to Agent Orange while 
serving in Thailand, where he said he loaded pesticides onto 
aircraft bound for Vietnam.  He was also responsible for 
cleaning such aircraft.  

The veteran in this case does not appear to have any service 
in the Republic of Vietnam.  Thus, there is no presumption of 
in-service exposure to herbicides.  Moreover, as the veteran 
is not contending to have served in Vietnam, the stay of 
proceedings associated with the case of Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (2008), petition for cert. filed, October 17, 2008), 
does not apply herein, and appellate consideration may 
proceed at this time.

Again, because there is no presumption of herbicide exposure 
on the facts of this case, the list of presumptive conditions 
under 38 C.F.R. § 3.309(e) is not for application.  However, 
service connection may still be established on the basis of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  




The STRs do not reveal any complaints or treatment referable 
to peripheral neuropathy.  The first post-service treatment 
for neurologic complaints is seen in April 1998.  At that 
time, VA clinical records show complaints of lower extremity 
numbness.  Numbness was again noted in an August 1998 VA 
record.  Reports dated in October 1998, July 1999, and July 
2000 also show numbness in the left arm and left leg.  The 
July 2000 report attributed the numbness to cervical 
radiculopathy and low back pain syndrome.  That diagnosis was 
again indicated in subsequent VA records dated in September 
2000 and December 2000.  Radiating back and neck pain was 
noted in a July 2002 record.  A December 2006 VA record again 
revealed neurologic complaints.  More recently, VA 
examination in August 2007 revealed no conclusive evidence of 
peripheral nerve pathology.  A nerve study conducted in 
December 2007 showed findings consistent with diffuse 
sensori-motor axonal polyneuropathy. 

The evidence of record, as detailed in pertinent part above, 
shows persistent complaints of numbness in various 
extremities beginning in 1998.  However, the majority of such 
complaints were noted in association with treatment for 
lumbar and cervical disorders.  In this regard, it is 
observed that the veteran is also service-connected for a low 
back disability, and any associated neurologic problems 
stemming from that disability will be addressed under the 
diagnostic criteria for the spine.  However, to award service 
connection for claimed peripheral neuropathy involving 
duplicative symptoms would constitute impermissible 
pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, supra.  

To the extent that the veteran is experiencing neurologic 
symptoms other than those attributable to the service-
connected low back disability, there is no competent evidence 
causally relating such symptoms to active service.  Again, 
such symptoms have been attributed to a non-service-connected 
neck disorder.  

As previously noted, the first neurologic complaints are not 
shown until 1998, several years following the veteran's 
separation from active service in 1991.  Again, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, supra.  

It is acknowledged that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, supra.  However, in the present case, 
the absence of documented complaints or treatment for several 
years following military discharge is found to be more 
probative than his current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  

Moreover, no competent evidence causally relates any current 
peripheral neuropathy to active service.  The veteran himself 
believes that such a causal relationship exists.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, supra.

In conclusion, there is no basis for a grant of service 
connection for peripheral neuropathy.  To the extent that 
current neurologic problems exist, they have been attributed 
to a non-service-connected cervical disorder.  Moreover, 
while some symptoms may relate to a service-connected lumbar 
disorder, such have already been contemplated in rating that 
disability, and there is no showing of distinct additional 
disability upon which a grant of secondary service connection 
could be based without violating the rules against 
pyramiding.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable, 
and the claim must be denied.

6.  Skin disability

The veteran is claiming entitlement to a skin disability of 
the face.  He contends in an August 2000 communication that 
he was exposed to excessive sunlight while working on the 
flight line.  As reported at his September 2007 VA 
examination, he was also exposed to irritants such as paint 
thinner and hydraulic fluids.  He believes such exposure to 
sunlight and chemicals has resulted in his current skin 
disability.  

In assessing the veteran's contentions, it is noted that his 
military specialty was Aircraft Armament Systems Technician.  
Therefore, his claims of sun and chemical exposure while 
working on a flight line appear consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a).

While a November 1972 STR reflects treatment for a rash on 
the foreskin of the penis, such records are entirely silent 
as to any skin disability manifested by hyperpigmentation of 
the face.  In-service examinations were objectively normal, 
though the veteran indicated "skin disease" in a May 1991 
report of medical history.  

Following his separation from active service, the first post-
service treatment for a skin disorder involving the face is 
seen in June 1995.  At that time, the veteran was treated for 
hyperpigmented patches over his upper cheeks and forehead.  
More treatment for hyperpigmentation of the face is seen in 
August 2002.  The impression was melasma.  A recent VA 
examination in August 2007 again notes melasma of the face.  
The VA examiner opined that the current skin disability was 
related to the veteran's military service.  She noted that, 
according to dermatologic literature, melasma may be 
attributed to prolonged sun exposure and exposure to 
irritating and caustic chemicals.  She also noted that 
melasma may manifest long after the time of exposure.  

Again, the veteran has provided credible testimony as to his 
in-service exposure to sunlight and chemicals.  The evidence 
demonstrates current disability and contains a favorable 
opinion of etiology relating the current disability to the 
veteran's in-service exposure.  No other competent evidence 
refutes that opinion.  

Considering the reasonable-doubt doctrine, all three elements 
of a service connection claim have been satisfied, and the 
claim is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.


C.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  

As noted above, in determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.

With respect to the pes planus and lumbosacral strain claims, 
the present appeal stems from an initial rating assignment.  
As a result, the Board must consider the entire time period 
involved, and contemplate staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Regarding 
the remaining increased rating claims, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Pes Planus

A January 2003 rating decision granted service connection for 
pes planus, and assigned a noncompensable evaluation 
effective from April 26, 2000.  This noncompensable 
evaluation has been in effect throughout the rating period on 
appeal.

The veteran's pes planus is evaluated pursuant to Diagnostic 
Code (DC) 5276, under which a noncompensable rating is 
warranted where the evidence shows mild flat foot; symptoms 
relieved by built-up shoe or arch support.  In order to be 
entitled to the next-higher 10 percent evaluation, the 
evidence must demonstrate moderate flat foot; weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  Additionally, when evaluating musculoskeletal 
disabilities, the Board must consider additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In evaluating the severity of the veteran's pes planus, the 
Board notes that, at an October 2002 VA examination of the 
feet, the veteran reported complaints of near-constant 
bilateral foot pain.  He stated that he wore orthotic shoes, 
and had some relief of his symptoms with medication.  He said 
he was unable to walk or stand for prolonged periods.  He 
also endorsed swelling of the feet, occurring every 3 days, 
especially with increased walking and standing.  Objectively, 
the veteran was unable to rise on his toes or heels.  He also 
could not tolerate squatting.  There was pain upon movement 
of both big toes on the left.  

VA outpatient treatment reports dated from 2004 to 2006 
reflect continued complaints of bilateral foot pain, and 
treatment involving orthotics and arch supports.

Most recently, the veteran was afforded a VA examination in 
August 2007.  He again complained of pain and swelling in 
both feet.  The pain occurred while standing or walking, as 
well as at rest.  Such pain involved the entire plantar 
surface.  Furthermore, he reported daily flare-ups, lasting 
up to 6 hours.  He indicated that he was unable to stand for 
more than a few minutes, and was unable to walk more than a 
few yards, although it is unclear whether he was describing 
his baseline limitations or functional limitation during 
flare-up.  He was wearing corrective shoes.

On clinical evaluation, there was no heat, redness, or 
stiffness.  There was objective evidence of painful motion 
and tenderness, but no swelling or instability.  There was 
also evidence of abnormal weight bearing (in the form of 
callosities) and forefoot malalignment, correctable by 
manipulation.  However, such manipulation was painful.  
Valgus was not correctable by manipulation.  There was no 
midfoot malalignment and no pronation.  An arch was present 
for non-weight bearing, but the veteran had no arch when 
weight bearing.  The weight bearing line was from the medial 
to the great toe for the left foot, and over the great toe 
for the right foot.  His gait was antalgic.  

The Board finds that the competent evidence, as detailed in 
pertinent part above, supports assignment of a 10 percent 
evaluation for pes planus throughout the rating period on 
appeal.  Indeed, such evidence demonstrates pain on 
manipulation and use of both feet, and, regarding the left 
foot, the weight-bearing line was medial to the great toe.  

In determining that a 10 percent evaluation is warranted for 
pes planus, the Board is mindful that the veteran is already 
in receipt of separate 10 percent evaluations for hallux 
valgus of the left and right feet.  The Board also recognizes 
that in order for assignment of a compensable rating for pes 
planus to be appropriate, such award cannot be based on 
symptoms that merely overlap or duplicate the hallux valgus 
symptoms for which 10 percent ratings are already in effect.  
Esteban v. Brown, supra; 38 C.F.R. § 4.14.  Rather, the 10 
percent rating for bilateral pes planus must contemplate 
distinct and separate symptomatology.  Here, this is found to 
be true.  

Specifically, the Board finds that the hallux valgus rating 
reflects foot pain in the area of the metatarsal heads, and 
further addresses limitation of the toes.  However, the pes 
planus is found to involve other symptoms, including pain of 
the entire plantar surface, pain on manipulation of the feet, 
and weight-bearing problems that the competent evidence does 
not indicate are attributable to the hallux valgus.  Thus, 
all reasonable doubt is resolved in the veteran's favor and a 
10 percent evaluation for pes planus is assigned, apart from 
his ratings for hallux valgus.  Moreover, such an award does 
not violate the amputation rule of 38 C.F.R. § 4.68.  

While a 10 percent evaluation for pes planus is deemed to be 
appropriate, there is no basis for an evaluation in excess of 
that amount.  Indeed, to achieve the next-higher rating under 
DC 5276, the evidence must demonstrate severe acquired 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  Such findings unilaterally 
warrant a 20 percent rating.  If bilateral, a 30 percent 
rating is justified.  

Here the evidence demonstrates that the veteran did not 
manifest pronation of either foot.  Pain on manipulation, and 
callosities, have been shown, but are found to be accounted 
for in the 10 percent evaluation for moderate flatfoot.  
Overall, the disability picture is not found to most nearly 
approximate the criteria for a rating in excess of 10 
percent.  In summary, therefore, a 10 percent rating, but no 
higher, for bilateral pes planus is warranted throughout the 
rating period on appeal. 

2.  Chronic rhinitis/sinusitis

The veteran's request for an increased rating for chronic 
rhinitis/sinusitis was received in May 2000.  The RO failed 
to adjudicate that issue in a rating decision dated July 
2000, but later denied the claim in the January 2003 rating 
action which is a subject of the instant appeal.  

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for chronic rhinitis/sinusitis 
pursuant to Diagnostic Codes 6510-6522.   

Claims under DC 6510 evaluate sinusitis per the General 
Rating Formula for Sinusitis.  Under that formula, a 10 
percent evaluation is warranted where the evidence 
demonstrates one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

In order to be entitled to the next-higher 30 percent 
evaluation under the general rating formula, the evidence 
must show three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

A 50 percent evaluation is warranted under the general rating 
formula following radical surgery with chronic osteomyelitis, 
or; near-constant sinusitis characterized by headaches, pain, 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries. 

A note to the general rating formula defines an 
"incapacitating episode of sinusitis" as one that requires 
bed rest and treatment by a physician.  

At the outset, the Board concludes that the veteran's chronic 
rhinitis/sinusitis has not been manifested by any documented 
incapacitating episodes.  In fact, VA examination reports 
from September 2002 and August 2007 expressly indicate that 
there was no history of incapacitating episodes.  This is 
consistent with the other evidence of record, including prior 
VA examinations in November 2000, which also failed to 
establish incapacitating episodes.  Accordingly, an increased 
rating is not warranted on this basis.

The competent evidence throughout the rating period on appeal 
does demonstrate non-incapacitating episodes of sinusitis.  
However, prior to August 2007, there is no showing that such 
episodes numbered six or more per year, or involved 
headaches, pain, and purulent discharge or crusting.  In this 
regard, VA examination in November 2000 does indicate frontal 
headaches and repeated sneezing, along with nasal stuffiness.  
However, there was no tenderness, purulent discharge, or 
crusting.  A September 2002 VA examination does appear to 
have indicated complaints of purulent discharge, but the 
examiner expressly stated "no purulent discharge or 
crusting" in the objective findings.  That report also 
showed complaints of headaches involving frontal and cheek 
pain, occurring once a week and lasting all day.  That 
examination also revealed complaints of allergic attacks with 
associated sneezing and nasal stuffiness occurring about 4 
times per week.  

Upon VA examination on August 23, 2007, the veteran was shown 
to have experienced six non-incapacitating episodes of 
sinusitis involving headaches, purulent discharge and sinus 
pain.  Therefore, as of August 23, 2007, a 30 percent 
evaluation under the general rating formula for sinusitis is 
warranted.  The next-higher 50 percent rating is not for 
application, however, for any portion of the rating period on 
appeal.  Indeed, there is no showing of radical surgery, nor 
is there demonstration of near-constant sinusitis.  In this 
regard, the record contains many outpatient treatment 
records, both VA and private, and these records only very 
occasionally reference sinus complaints.  Moreover, the 
August 2007 VA examination is the only document indicating 
crusting and purulent discharge.  For these reasons, the 
disability picture as of August 23, 2007, is found to most 
nearly approximate the 30 percent rating.  

As noted, the veteran's evaluation of chronic 
rhinitis/sinusitis also involves consideration of DC 6522, 
which affords a maximum award of 30 percent.  Accordingly, as 
of August 23, 2007, it cannot serve as a basis for an 
increased rating.  The Board will, however, consider whether 
DC 6522 affords a rating in excess of 10 percent for the 
rating period prior to August 23, 2007.

In order to be entitled to a 30 percent rating under 
Diagnostic Code 6522, the evidence must demonstrate allergic 
or vasomotor rhinitis with polyps.  Here, the VA examination 
in November 2000 did not indicate nasal polyps.  Moreover, 
the VA examiner in September 2002 expressly stated that there 
were no nasal polyps detected.  The outpatient evidence 
during the period in question similarly fails to establish 
the presence of nasal polyps.  Accordingly, the criteria for 
a 30 percent rating under DC 6522 have not been satisfied.  
Moreover, the Board finds that there are no other relevant 
diagnostic codes for consideration in evaluating the 
veteran's chronic rhinitis/sinusitis during the period in 
question.

In sum, there is no basis for an evaluation in excess of 10 
percent for the veteran's service-connected chronic 
rhinitis/sinusitis prior to August 23, 2007.  As of that 
date, a 30 percent rating, but no higher, is warranted.  In 
reaching these conclusions, the benefit-of-the-doubt doctrine 
has been applied where appropriate.

3.  Irritable Bowel Syndrome

The veteran's request for an increased rating for irritable 
bowel syndrome (IBS) was received in May 2000.  The RO failed 
to adjudicate that issue in a rating decision dated July 
2000, but later denied the claim in the January 2003 rating 
action which is a subject of the instant appeal.  

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for IBS, pursuant to Diagnostic 
Code 7319.  It is observed that 38 C.F.R. § 4.114, involving 
disabilities of the digestive system, underwent revision 
during the pendency of the appeal.  Such changes were 
effective July 2, 2001.  However, DC 7319 remained unaltered 
by such revisions.

Under DC 7319, both prior to and as of July 2, 2001, a 10 
percent rating is warranted where the evidence reveals 
moderate irritable colon syndrome, with frequent episodes of 
bowel disturbance with abdominal distress.  In order to be 
entitled to the next-higher 30 percent rating, the evidence 
must demonstrate severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  

In the present case, the veteran was afforded a VA 
gastrointestinal examination in October 2002.  At that time, 
he complained of intermittent episodes of loose bowel 
movements and constipation.  He had gained about 16 kg 
(approximately 35 pounds) in the past two years.  He denied 
vomiting but endorsed occasional dizziness, and stated that 
he felt nauseas twice weekly.  He reported diarrhea 5 to 6 
times daily, and also endorsed periods of constipation 
lasting 2 to 3 days.  He took Metamucil and antacids to 
control his symptoms.  Objectively, there was abdominal pain 
in the lower quadrant area, and sometimes on the epigastric 
area. 

In a December 2004 VA outpatient record, the veteran 
complained of alternating diarrhea and constipation.  He also 
reported constant abdominal pain.  In an April 2005 clinical 
record, he reported cramps with diarrhea occurring about 4 
times per week.  

Most recently, the veteran underwent another VA examination 
in August 2007.  The reported indicated a history of 
intermittent symptoms, with remissions.  However, 
constipation was noted to be constant and he had episodes of 
diarrhea 4 to 6 times daily.  The veteran also reported 
vomiting, less than once weekly, and he further experienced 
regurgitation of food about 3 times per month.  He had 
symptoms of heartburn with an acidic taste in his mouth.  He 
took medicine for his symptoms, which made him feel bloated.  
He also reported fatigue and malaise.  Objectively, there was 
no sign of significant weight loss or malnutrition.  There 
were no abdominal masses and no abdominal tenderness.  The 
examiner stated that the IBS had significant effects on the 
veteran occupationally, and mild effects on his ability to 
perform activities of daily living.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence described above supports 
assignment of a 30 percent rating for IBS throughout the 
rating period on appeal.  Although the August 2007 VA 
examination report indicates that there were "periods of 
remission" associated with the disability, that same report 
indicated daily diarrhea episodes and constant constipation.  
These findings, in conjunction with those shown upon earlier 
examination in October 2002 reflects a disability picture 
more fairly characterized as essentially constant or near-
constant, rather than "intermittent" in nature.  Moreover, 
while it is true that the veteran only occasionally received 
outpatient treatment for IBS, the record reflects that he was 
taking medication throughout the rating period on appeal.  
Therefore, the criteria for a 30 percent rating under 
Diagnostic Code 7319 are deemed to be satisfied here.

The Board notes that a 30 percent evaluation represents the 
maximum available benefit under DC 7319.  Moreover, the Board 
finds that no alternate diagnostic codes are relevant to the 
disability at issue.  Indeed, there are few symptoms of 
vomiting and no showing of weight loss such as to warrant 
consideration under DCs 7306, 7323, or 7346, for ulcers, 
colitis, or hiatal hernia, respectively.  

In sum, an evaluation of 30 percent for the veteran's 
service-connected irritable bowel syndrome is warranted 
throughout the entirety of the rating period on appeal.  

4.  Left knee patellar injury with post-traumatic arthritis

The veteran's request for an increased rating for a left knee 
disability was received in May 2000.  The RO did not 
adjudicate the issue in the ensuing rating decision dated 
July 2000, but later denied the claim in the January 2003 
rating action which is a subject of the instant appeal.  

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for a left knee patellar injury 
with post-traumatic arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis. Under DC 5003, degenerative arthritis 
is rated based on limitation of motion of the affected joint.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

DC 5261, pertaining to limitation of leg extension, is also 
of relevance here.  Under that Code section, a noncompensable 
evaluation is assigned where extension is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.  A 40 percent rating is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

In the present case, VA examination in September 2000, the 
veteran had left knee flexion to 90 degrees, with pain 
beginning at 60 degrees.  During flare-ups, pain was 
estimated to begin at 4 degrees.  There was full extension of 
the left knee.  Upon VA examination in October 2002, the 
veteran had left knee flexion to 120 degrees, and to 110 with 
consideration of flare-ups.  Extension was full.  Finally, VA 
examination in August 2007 revealed left knee (active) 
flexion to 130 degrees, with pain beginning at 120.  With 
repetition, he could only flex to 125 degrees.  Extension was 
to 0 degrees.  

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of either knee.  However, the Board again notes 
that, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, the evidence of record reveals numerous 
complaints of left knee pain.  For example, at the September 
2000 VA examination, the veteran reported flare-ups of pain 
with prolonged standing and walking.  Such flare-ups lasted 
three hours.  Furthermore, at his October 2002 VA 
examination, the veteran reported pain and stiffness in the 
left knee, with occasional swelling, and endorsed flare-ups 
occurring 3 to 4 times weekly.  Upon examination, he was 
unable to kneel.  In addition, VA outpatient treatment 
reports dated from 2004 to 2006 reflect complaints of left 
knee pain.  Finally, upon VA examination in August 2007, the 
veteran reported knee pain aggravated by kneeling, crawling, 
and heavy lifting.  He stated that he was able to stand for 
only 15 to 30 minutes, and could walk only a few yards.  The 
examiner indicated that the veteran's left knee pain posed 
severe limitation on playing sports, and posed moderate 
limitation on some other activities of daily living, 
including shopping, chores, and exercise.  There were mild 
effects on bathing, dressing, and toileting. 

The Board has considered the complaints detailed above.  In 
this regard, it is acknowledged that the veteran is competent 
to give evidence about the symptoms he experienced. See Layno 
v. Brown, supra.  However, despite the complaints and the 
objective findings of left knee pain, the evidence fails to 
demonstrate a disability picture that more nearly 
approximates the next-higher 20 percent evaluation.  Indeed, 
while left knee pain is recognized, the objective evidence 
simply fails to demonstrate that such pain has resulted in 
additional functional limitation comparable to the next-
higher 20 percent rating under DCs 5260 or 5261.  Again, the 
veteran's flexion was no worse than 110 degrees, even when 
considering flare-ups, and his extension was full.  To the 
extent that the veteran is functionally limited, and has 
diminished ability to perform some activities of daily 
living, this has already been accounted for in the 10 percent 
evaluation currently in effect throughout the rating period 
on appeal.  

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, DC 
5256 is not for application.  Similarly, as the evidence 
fails to demonstrate impairment of the tibia or fibula, a 
higher rating is not possible under DC 5262.  Finally, as 
there is no showing of genu recurvatum, DC 5263 is 
inapplicable.  There are no other relevant code sections for 
consideration.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was 
held that a claimant who has both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of both left knee flexion and 
extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VAOPGCPREC 23-
97, which provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under DCs 5003 and 5257.  See also VAOPGCPREC 9-
98.  

In the present case, assignment of a separate evaluation 
under DC 5257 is not appropriate.  Although the veteran is 
service-connected for arthritis affecting the left knee, the 
claims file does not contain evidence of instability.  
Indeed, while the veteran stated at his September 2000 VA 
examination that his left knee locked up, the objective 
testing performed at that time showed no instability.  
Moreover, although the October 2002 VA examination report 
indicated that the veteran wore a knee brace, that 
examination also did not indicate any instability of the left 
knee.  The most recent VA examination in August 2007 revealed 
crepitus, but there was no grinding or instability.  There 
was also no patellar or meniscal abnormality.  Therefore, the 
overall weight of the evidence is against a finding that the 
disability of the left knee manifests lateral subluxation or 
instability such as to enable a grant of a separate rating 
under Diagnostic Code 5257.  (The RO's assignment of a 
hyphenated rating under DC 5010-5257 is therefore determined 
to be inappropriate; absent any instability, the "5257" 
reference should be removed.)  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's left knee patellar 
injury with post-traumatic arthritis for any portion of the 
rating period on a appeal, nor is there a basis for 
assignment of a separate rating for left knee instability.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.

5.  Residuals of a right middle finger injury

The veteran's request for an increased rating for a right 
middle finger disability was received in May 2000.  The RO 
did not adjudicate that issue in the rating decision dated 
July 2000, but later denied the claim in the January 2003 
rating action which is a subject of the instant appeal.  

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable rating for a right middle finger 
injury, pursuant to DC 5226.  Under that code, a 10 percent 
disability evaluation is assigned for unfavorable or 
favorable ankylosis of the long finger of the major or minor 
hand. 

38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand (2008), 
provides as follows.

(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion. 

(2)  When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. 

(3)  Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.  

In the present case, the veteran underwent a VA examination 
to evaluate his right middle finger disability in September 
2000.  At that time, no anatomical defects were observed.  
Functionally, the finger tip could not approximate the medial 
transverse fold.  It was 2 cm. away.  Regarding strength and 
dexterity, he could grasp a pen and write his name.  He had 
flexion of the proximal interphalangeal joint from 0 to 85 
degrees.  He had flexion of the distal interphalengeal joint 
from 0 to 70 degrees.  No decrease in motion was indicated 
with repetition.

Upon VA examination in October 2002, the veteran complained 
of near-constant pain in the right middle finger.  He stated 
that he had difficulty holding objects during periods of 
flare-up.  Anatomically, there was slight swelling of the 
knuckles of the right middle finger.  The middle finger was 
one inch short of approximating the median transverse fold of 
the palm.  He had fair grasping strength in the right hand.  
There was some loss of function in the right middle finger 
(with function measured as 3/4) due to factors such as pain 
and weakness, as compared to the left middle finger (with 
function measured as 4/4).  X-rays showed minimal 
degenerative joint disease.

Most recently, the veteran was examined by VA in August 2007.  
He complained of pain and stiffness in the middle finger of 
the right hand.  Objectively, there was no ankylosis.  There 
was no gap between the finger and the proximal transverse 
crease of the hand on maximal flexion.  There was decrease 
strength for pushing, pulling and twisting, as well as for 
probing, writing, touching and expression.  He had flexion 
from 0 to 80 degrees, with pain from 0 to 70 degrees.  There 
was also pain and additional loss of motion with repetitive 
use.  Specifically, with repetitive use flexion was from 0 to 
40 degrees, caused primarily by fatigue.  The right middle 
finger disability caused mild affects on activities of daily 
living such as shopping, chores, exercise, feeding, bathing, 
dressing, and grooming.  There was no effect on recreation, 
exercise, or traveling.

Based on the foregoing, there is no showing of ankylosis of 
the right middle finger.  Thus, assignment of an increased 
rating on this basis is not warranted.  Moreover, the 
disability picture is not comparable to amputation, thus 
evaluation under those provisions is not for application 
here.  However, it must be considered whether a higher 
evaluation is justified due to limitation of motion.

Limitation of motion of individual digits is addressed under 
DC 5229.  That code provides a 10 percent rating where the 
evidence demonstrates limitation of motion of the long 
(middle) finger with a gap of 1 inch (2.5 cm) or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  

As noted previously, VA examination in October 2002 revealed 
a one-inch gap between the right middle finger and the 
proximal transverse crease of the palm when the veteran 
attempted to touch the palm.  This meets the criteria for a 
10 percent rating under Diagnostic Code 5229.  Such 10 
percent rating represents the maximum available benefit for 
limitation of the long finger.  

Subsequent examination in August 2007 indicated that there 
was no gap between the finger and the palm.  Thus, even 
considering additional limitation of function due to pain, 
weakness, and fatigue, a compensable evaluation is not 
warranted as of that date.  

In sum, the evidence supports assignment of a 10 percent 
rating for a right middle finger injury from October 16, 
2002, through August 7, 2007.  From August 8, 2007, forward, 
only a noncompensable evaluation is warranted.  

6.  Lumbosacral strain

Entitlement to service connection for lumbosacral strain was 
established in a February 1998 rating decision.  A 20 percent 
rating was awarded at that time.  The veteran was notified of 
that determination in a communication dated February 13, 
1998. 

In correspondence received on February 9, 1999, the veteran 
expressed disagreement with the initial 20 percent evaluation 
assigned for his lumbosacral strain.  However, an SOC was not 
issued in response.  Instead, the issue was next addressed in 
a July 2000 rating action, which continued the 20 percent 
evaluation.  In November 2000, the veteran submitted a letter 
expressing his dissatisfaction with his rating for 
lumbosacral strain.  An SOC was issued in January 2003, and a 
substantive appeal was received in April 2003.  

Based on the procedural history noted above, the Board finds 
that the current appeal stems from the February 1998 rating 
decision which awarded the initial grant of service 
connection for lumbosacral strain.  As this claim stems from 
an initial rating, it requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Moreover, it is observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic Code 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine, and became effective September 26, 
2003.  

Throughout the rating period on appeal, the veteran's 
lumbosacral strain has been evaluated as 20 percent 
disabling, pursuant to Diagnostic Codes 5295-5292 as 
contained in the pre-amended version of the Rating Schedule.  

Prior to September 23, 2002, DC 5295, for lumbosacral strain, 
provided a 20 percent rating where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under DC 5295.  In reaching this conclusion, the 
Board acknowledges evidence demonstrating stiffness and 
spasms of the lumbar spine.  Specifically, a December 1998 VA 
clinical record reveals paravertebral spasms and stiffness of 
the lumbar spine.  Stiffness was again shown in a January 
1999 VA record.  Muscle spasms were further noted upon VA 
examination in February 2000.  Mild spasms, mild weakness, 
and moderate tenderness of the lumbar spine were also noted 
upon subsequent VA examination in June 2005.  Finally, 
stiffness, weakness, and spasms were demonstrated upon most 
recent VA examination in August 2007.

Despite the above findings, the overall evidence of record 
does not reveal a disability picture most nearly approximated 
by the next-higher 40 percent evaluation under Diagnostic 
Code 5295 for any portion of the rating period on appeal, 
even when considering additional functional limitation due to 
factors such as pain, weakness, incoordination and/or 
fatigability.  Indeed, there is no showing of listing of 
whole spine to the opposite side, or positive Goldthwaite's 
sign.  Rather, the veteran's posture was normal upon VA 
examination in June 2005, and the examiner stated that there 
was no listing of the spine.  There were no other postural 
abnormalities or fixed deformities.  There was lumbar 
lordosis, but it was noted to be mild.  Moreover, the VA 
examiner in August 2007 expressly stated that the veteran's 
lumbar spasms, localized tenderness, and guarding were not 
severe enough to result in abnormal gait or abnormal spinal 
contour.  The veteran's posture was again noted to be normal 
at that examination.  Furthermore, the competent evidence of 
record does not demonstrate marked limitation of forward 
bending in standing position.  In fact, the veteran's range 
of motion was never less than 40 degrees at VA examinations 
in February 2000, June 2005, and August 2007.  

The Board will now consider whether the pre-amended version 
of DC 5293 enables an increased rating here.  

As in effect prior to September 23, 2002, Diagnostic Code 
5293 provides a 20 percent evaluation for intervertebral disc 
syndrome productive of moderate impairment, with recurring 
attacks.  A 40 percent evaluation is for application in the 
case of severe impairment with recurring attacks, with 
intermittent relief.  Finally, a 60 percent evaluation is 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of DC 5293, as in effect 
prior to September 23, 2002.  In so finding, the Board 
acknowledges an April 1999 VA record revealing left leg 
numbness.  A July 1999 VA outpatient record shows bilateral 
leg numbness.  In addition, a July 2002 VA record indicates 
complaints of radiating low back pain.  However, this is not 
found to signify a disability picture consistent with severe 
intervertebral disc syndrome.  Indeed, Lasegue's test was 
negative upon VA examination in June 2005.  Moreover, VA 
examination in August 2007 showed normal sensory findings for 
the right lower extremity, with findings of 1/2 for the left.  
Reflex examination was normal, as was the Babinski test.  

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
provides a 20 percent evaluation where the evidence 
demonstrates moderate limitation of motion.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

In the present case, VA examination in February 2000 revealed 
lumbar forward flexion to 40 degrees with a brace, and to 50 
degrees without.  Extension was to 20 degrees with and 
without a brace. Right lateral flexion was to 20 degrees with 
and without a brace, and left lateral flexion was to 30 
degrees with and without a brace.  Rotation was to 20 degrees 
with a brace and 30 degrees without.  There was pain with 
forward bending, but the examiner did not specify whether and 
to what extent such pain caused additional limitation of 
spinal function.  

Upon VA examination in June 2005, the veteran had flexion 
from 0 to 40 degrees, with pain beginning at 35 degrees.  He 
had extension from 0 to 20 degrees, with pain starting at 15 
degrees.  Left lateral flexion was from 0 to 25 degrees, with 
pain beginning at 15 degrees.  Right lateral flexion was from 
0 to 20 degrees, with pain beginning at 15 degrees.  Left 
lateral rotation was from 0 to 30 degrees, with pain 
beginning at 25 degrees.  Right lateral rotation was from 0 
to 25 degrees, with pain beginning at 20 degrees.  The 
examiner stated that there was additional limitation of 
motion was attributable mainly to pain.  Significantly, the 
veteran's flexion was additionally limited to 30 degrees due 
to his low back pain.  

Upon most recent examination in August 2007, the veteran had 
flexion from 0 to 40 degrees, with pain beginning at 35 
degrees.  With repetitive use, he could only flex to 30 
degrees.  He had extension from 0 to 10 degrees, reduced to 5 
degrees with repetitive use.  Left and right lateral flexion 
was from 0 to 25 degrees, reduced to 20 degrees with 
repetitive use.  Left and right lateral rotation was from 0 
to 20 degrees, reduced to 15 degrees with repetition.

Prior to VA examination on June 6, 2005, the Board concludes 
that the veteran's range of motion findings are appropriately 
reflected by the 20 percent evaluation presently in effect.  
Indeed, during that portion of the rating period, there was 
no objective evidence demonstrating additional functional 
limitation due to factors such as pain and weakness.  The 
Board does acknowledge the veteran's consistent complaints of 
low back pain and recognizes his report of flare-ups 
involving heightened symptomatology, as indicated in the VA 
examination reports.  It is also acknowledged that the 
veteran wore a back brace, and had limitations in standing, 
walking, and sitting.  However, the competent evidence does 
not objectively show additional functional limitation during 
the period in question, precluding assignment of a higher 
evaluation.  

However, as of June 6, 2005, the evidence does reveal that 
the veteran's lumbar function was additionally reduced by 
pain, and with repetitive movement.  Considering such 
findings, and recognizing the veteran's consistent reports of 
pain, along with his reports of flare-ups of symptomatology 
noted in the VA examination reports, the Board finds that his 
disability picture more nearly approximates severe limitation 
of motion.  In so finding, all reasonable doubt is resolved 
in the veteran's favor.  

There are no other relevant pre-amended code sections for 
consideration here.  Indeed, as the medical evidence does not 
establish ankylosis, DCs 5286 and 5289 are not for 
application.  

As noted previously, Diagnostic Code 5293 was revised 
effective September 23, 2002.  As amended, DC 5293 provides 
that intervertebral disc syndrome is to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under DC 5293, as in effect from September 23, 2002, and 
through September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the previous 12-
month period.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5293, having a total duration of at 
least 6 weeks during a previous 12-month period.  As a 
result, the revised version of DC 5293, as in effect from 
September 23, 2002, through September 25, 2003, cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002, through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first consider the chronic orthopedic 
manifestations of the veteran's lumbosacral strain.  Based on 
the objective evidence as detailed previously, a 20 percent 
rating is found to apply prior to June 6, 2005, for moderate 
limitation of motion, under DC 5292.  As of June 6, 2005, a 
40 percent rating is found to apply for severe limitation of 
motion.  Again, in reaching these determinations, the Board 
has appropriately considered additional functional limitation 
due to factors such as pain and weakness.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  

The Board will now consider the appropriate rating for the 
veteran's neurologic manifestations of his service-connected 
low back disability.  His neurological complaints relate to 
the lower extremities.  Thus, Diagnostic Codes 8522-8530 are 
potentially applicable.  

The medical evidence has already been detailed above.  Of 
significance are the findings from the August 2007 VA 
examination.  While reflexes were normal, that examination 
revealed slight sensory deficit in the left lower extremity.  

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected low back disability.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the diagnostic code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve any reasonable doubt in favor of the veteran.  In 
the present case, a 10 percent rating for mild disability is 
afforded under DCs 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant codes provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002, through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  It has been determined that the veteran is 
entitled to a 20 percent rating under DC 5292 for his 
orthopedic manifestations, and that he is entitled to a 10 
percent evaluation under DC 8520, 8521, 8524, 8525 or 8526 
for the neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities. 

The veteran's other service-connected disabilities for which 
he is assigned compensable evaluations include PTSD (rated as 
70 percent disabling); hypertensive arteriosclerotic 
cardiovascular disease (rated as 30 percent disabling); 
hallux valgus, right, with resection of metatarsal head 
(rated at 10 percent); chronic rhinitis/sinusitis (rated at 
10 percent and increased in the present decision to 30 
percent as of August 23, 2007); irritable bowel syndrome 
(increased to 30 percent in this appeal); left knee patellar 
injury with post-traumatic arthritis (rated at 10 percent), 
hypertension (rated at 10 percent); hallux valgus, left 
(rated at 10 percent); and residuals of a right middle finger 
injury (rated at 10 percent from October 16, 2002, until 
August 8, 2007).

After consulting the combined ratings table under 38 C.F.R. 
§ 4.25, the Board determines that assignment of separate 
orthopedic and neurologic evaluations for the veteran's low 
back disability is more beneficial than continuing the sole 
rating currently in effect.  As a result, the evidence 
supports the grant of a separate 20 percent rating for the 
orthopedic manifestations of the disability at issue, and a 
separate 10 percent rating for the neurologic manifestations 
of the disability at issue, for the period from September 23, 
2002.  Moreover, the evidence supports an increase of the 
separate orthopedic rating to 40 percent effective June 6, 
2005.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Diagnostic Code 5237 for lumbosacral strain; 
DC 5238 for spinal stenosis; and DC 5243 for intervertebral 
disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an increased evaluation for the 
disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an increased evaluation for the veteran's low back 
disability based on the general rating formula for disease or 
injury of the spine, effective September 26, 2003, for 
Diagnostic Codes 5237, 5238, and 5243, as will be discussed 
below.  

As noted, the veteran's low back disability has been 
evaluated as 20 percent disabling prior to June 6, 2005.  
Under the general rating formula effective September 26, 
2003, a 20 percent rating is warranted where the evidence 
reveals forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237 for 
lumbosacral strain; DC 5238 for spinal stenosis; and DC 5243 
for intervertebral disc syndrome.  

In order to be entitled to the next-higher 40 percent rating, 
the evidence must show favorable ankylosis of the entire 
thoracolumbar spine.  The evidence of record in this case 
does not establish ankylosis or disability comparable 
therewith.  Therefore, even considering additional functional 
limitation, there is no basis for assignment of a 40 percent 
evaluation. 

As of June 6, 2005, a 40 percent rating is in effect.  To 
achieve the next-higher 50 percent evaluation, the evidence 
must demonstrate unfavorable ankylosis of the entire 
thoracolumbar spine.  

As already discussed above, the evidence here fails to show 
ankylosis.  Accordingly, an award of a higher rating is not 
warranted under the general rating formula.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  As discussed above, 
the medical evidence detailed above allows for a finding of 
no more than mild neurologic manifestations of the veteran's 
service-connected low back disability.  Thus, the veteran 
remains entitled to a 10 percent rating under DC 8520, 8521, 
8524, 8525, or 8526 for the neurologic manifestations of the 
disability at issue.

In conclusion, the evidence of record supports assignment of 
separate ratings for the orthopedic and neurologic 
manifestations of the veteran's low back disability from 
September 23, 2002.  From that date until June 6, 2005, a 20 
percent orthopedic rating is warranted, and therefora 40 
percent orthopedic rating is warranted.  From September 23, 
2002 a 10 percent neurologic rating is warranted.  The Board 
notes that in reaching these conclusions the benefit-of-the-
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

7.  Extraschedular considerations

Finally, the evidence does not reflect that any disability in 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a right knee 
disability is reopened, and to this extent the appeal is 
granted.  

Service connection for a right knee disability is denied.

Service connection for a chronic neck disability is denied.

Service connection for a chronic hip disability is denied.

Service connection for bilateral tendonitis is denied.

Service connection for a bilateral heel disability is denied.

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted on 
the basis of aggravation, subject to governing criteria 
applicable to the payment of monetary benefits.

Service connection for peripheral neuropathy, to include as 
due to Agent Orange exposure, is denied.

Service connection for a skin disability claimed as 
melasma/hyperpigmentation of the face is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

An initial 10 percent evaluation for bilateral pes planus is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Prior to August 23, 2007, a rating in excess of 10 percent 
for chronic rhinitis/sinusitis is denied.

From August 23, 2007, a rating of 30 percent for chronic 
rhinitis/sinusitis is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

A rating of 30 percent for irritable bowel syndrome is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A rating in excess of 10 percent for a left knee patellar 
injury with post-traumatic arthritis is denied.

Prior to October 16, 2002, and as of August 8, 2007, a 
compensable evaluation for residuals of a right middle finger 
injury is denied.

From October 16, 2002, until August 8, 2007, a 10 percent 
rating for residuals of a right middle finger injury is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Prior to September 23, 2002, an initial rating in excess of 
20 percent for lumbosacral strain is denied.

From September 23, 2002, until June 6, 2005, a separate 20 
percent rating for orthopedic manifestations of lumbosacral 
strain is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

From June 6, 2005, a separate 40 percent rating for 
orthopedic manifestations of lumbosacral strain is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

From September 23, 2002, a separate 10 percent rating for 
neurologic manifestations of lumbosacral strain is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.


REMAND

The Board determines that additional development is required 
with respect to the veteran's claim of entitlement to service 
connection for a chronic eye disability, for the reasons 
discussed below.

The claims folder contains evidence of an in-service injury 
involving the left eye or left eye area.  Specifically, the 
veteran sustained a hematoma to the left orbital area as the 
result of an automobile accident in June 1973.  Another 
service treatment record, dated in December 1986, indicates 
left eye floaters.  The remaining service treatment records 
are silent as to complaints or treatment referable to either 
eye.  In-service examinations revealed normal objective 
findings, with 20/20 vision shown on all occasions except 
April 1989, at which time visual acuity was 20/25 in the left 
eye.  The veteran reported eye trouble in a report of medical 
history completed in May 1991.  

Following separation from active service, a March 1995 
treatment report from a U.S. Air Force Medical Center shows 
complaints of blurred vision, as well as palpitations and 
fatigue.  A November 1998 VA clinical record indicates 
complaints of blurred vision.  No diagnosis was rendered.  
Blurred vision was again reported in July 1999, in 
conjunction headaches and dizziness.  An August 1999 report 
shows decreased near vision in the left eye.  A private 
record dated in September 2000 contains a diagnosis of 
vitreous floaters.  A November 2000 VA report contains an 
impression of astigmatism and presbyopia, both eyes.  Most 
recently, VA examination in August 2007 noted symptoms of 
blurring in both eyes.  The symptoms were reported to have 
begun in service, and were triggered by elevations of blood 
pressure and during periods of stress.  In addition, the 
veteran reported in-service trauma to the eye in 1984 while 
playing racquetball.  He also reported chemical exposure in 
1972 while at Udon Air Force Base in Thailand, when he was 
splattered with cleaning solvent.  He did not mention the in-
service automobile accident in 1973.  

Following objective examination in August 2007, the VA 
examiner diagnosed hypertensive retinopathy, grade 2, in both 
eyes.  He also diagnosed vitreous floaters in the left eye, 
which he stated were "probably due to previous trauma."  
Additional diagnoses included hyperopia, astigmatism, and 
presbyopia.  

The Board finds that the statement rendered by the VA 
examiner potentially serves as a basis for a grant of service 
connection for vitreous floaters.  However, clarification is 
needed.  Indeed, although the floaters have been causally 
related to "trauma," the traumatic events to the eyes 
described by the veteran at the August 2007 examination are 
not substantiated by the service treatment records.  Again, 
those records show an injury to the orbital area in 1973, 
with only one other in-service complaint prior to separation 
in 1991.  As the veteran did not mention his 1973 automobile 
accident to the VA examiner, it would appear that the opinion 
was predicated on the other, unsubstantiated incidents of eye 
trauma.  Therefore, the examiner should expressly state 
whether the current floaters are at least as likely as not 
attributable to the documented in-service trauma to the left 
orbital area.  Moreover, the examiner should also comment as 
to whether it is at least as likely as not that the floaters, 
or any other current eye symptomatology, could represent 
superimposed injury to the veteran's congenital astigmatism 
and presbyopia.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
evaluated the veteran in August 2007 to 
review the claims folder and clarify his 
opinion as to the etiology of the vitreous 
floaters.  The veteran's claims folder(s) 
must be available to the examiner for review 
in conjunction with the examination.

a.  The examiner should state whether it 
is at least as likely as not (i.e., at 
least a 50-50 degree of probability) that 
the current floaters are causally related 
to the documented in-service trauma to 
the left orbital area, or whether such 
causation is unlikely (i.e., less than a 
50-50 probability).

b.  The examiner should also opine as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that the floaters, or any 
other current eye symptomatology, 
represent superimposed injury to the 
veteran's congenital astigmatism and 
presbyopia, or whether such causation is 
unlikely (i.e., less than a 50-50 
probability).

c.  All opinions should be accompanied by 
a clear rationale consistent with the 
evidence of record.  If the examiner who 
provided the August 2007 examination is 
not available, then another comparably 
qualified examiner may respond in his 
place.  Moreover, if it is determined 
that another objective examination is 
required in order to fully respond to 
this inquiry, then one may be scheduled 
and all necessary tests conducted.

d.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


